DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Remarks filed on 06/14/2022. 
Claims 1, 7 and 18 have been amended.
Claims 29-32 have been added. Accordingly, claims 1-23 and 29-32 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-23 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Frenvik et al., (WO 2014/195423) in view of Finston et al. (Annu Rev. Nucl. Sci, 1955, 269-296).
Frenvik discloses a method for generating a purified solution of at least one alpha- emitting radionuclide (Thortum-227) complex comprising contacting a solution of the alpha-emitting radionuclide complex and at least one daughter nuclide with at least one selective binder for the daughter nuclide and subsequently separating the solution from the selective binder (abstract). The parent radionuclide is complexed or complexable to a ligand which is self-conjugated to a targeting moiety such as an antibody (page 5 line 28-30). The method includes combining a first solution comprising a dissolved salt of an alpha-emitting radionuclide and at least one daughter nuclide with a second solution comprising at least one ligand conjugated to at least one targeting moiety, incubating the combined solutions at a suitable temperature for a period to allow corn plex formation between said ligand and radioisotope whereby to form a solution of at least one complexed alpha-emitting radioisotope, contacting said solution of at least one complexed alpha-emitting radioisotope with at least one selective binder for at least one of said daughter radionuclide and separating said solution of at least one complexed alpha-emitting radionuclide (page 14 line 10-40). The alpha-emitting radionuclide complex is an octadentate 3,2-HOPO complex of 227" ion (page 15 line 26- 2/7}. The selective binder (silica, inorganic ion exchange resins}, is typically in the form of or bound to a solid material and may be formed into a separation column, pad or fitter through which the solution may be passed under gravity or by centrifugal force, may be driven by suction by positive pressure (page 16 line 3043). In addition, the pharmaceutical preparations contain any suitable pharmaceutically compatible components such as radical scavengers including ascorbate, para aminobenzoic acid (p-ABA) and/or citrate (page 16 line 15-20) (would read on first aqueous buffer). in one embodiment discloses purification of a targeted thorium conjugate in phosphate buffer on column with propylsulfonic acid silica based cation exchange resin (example 2, page 25 line 1-20 and in example 3 for removal of radium-223 an citrate and phosphate buffer used on spin columns). Additional disclosure includes that the capture of free radionuclides, particularly free daughter radionuclides form a solution containing at least one complexed alpha-emitting radioisotope and at least one organic component (such as a complexing agent and/or targeting agent) serves to reduce the exposure of the organic component to ionizing radiation from the further decay of the free radionuclides (page 11 line 4-10). 
Frenvik fails to discloses at least one chelating agent such as ethylnendiaminetetraacetic acid (EDTA). 
Finston discloses a survey covering the fields of nuclear physics, nuclear chemistry, radiochemistry and analytical chemistry with respect to new separation techniques in general and to application of separation techniques working with radionuclides (abstract). Finston discloses that use of precipitation reactions for isolating specific elements or groups of elements is the technique most familiar to radiochemists. The most conventional precipitation methods, precipitations from homogenous solutions and precipitations in the presence of complexing agents, for example, EDTA (ethylenediamine tetra-acetic acid), have been developed primarily by the analytical chemist (page 269). Additional disclosure includes that the precipitation onto ion exchange columns is rather a new technique which may have some useful application, in radiochemical separations.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate complexing agents, for example, EDTA (ethylenediamine tetra-acetic acid) into Frenvik’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Finston teaches that aminopolycarboxylic acids, EDTA (these complexones) have the special property of forming water-soluble chelates with a large number of metallic ions, and the chelation is preferential, and usefulness of metal chelates in radiochemical separations has long been recognized, and the application of reagents which form insoluble compounds with metal cations, such as 8-hydroxyquinoline (oxine), cupferron, alpha-nitroso-beta-naphthol are commonplace (page 270) and reasonably would have expected success because precipitation reactions in which the source of the precipitating agent is a pretreated ion exchange resin have been performed and may have some application for radiochemical analysis. 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618